Citation Nr: 1545761	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.

2.  Entitlement to service connection for a bilateral eye disorder.  

3.  Entitlement to an initial compensable rating for osteoarthritis of the 1st metatarsophalangeal joints.

4.  Entitlement to a rating for hyposmia separate and apart from the Veteran's service-connected diabetes mellitus.

5.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1984 to June 1992 and periods of both active duty and active duty for training with the Army National Guard from June 2002 to June 2009.  Her National Guard service included periods of active duty from October 2003 to February 2005 and from August 2007 to January 2009.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the RO.  

In March 2015, during the course of the appeal, the RO denied the Veteran's claims of entitlement to service connection for a bilateral eye disorder and entitlement to a rating for hyposmia separate and apart from the Veteran's service-connected diabetes mellitus.  Although the Veteran disagreed with those decisions and filed a timely notice of disagreement, she was not issued the required statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In September 2015, the Veteran's representative raised contentions to the effect that she was entitled to a TDIU.  That claim has not yet been considered by the RO.  However, it is included in her increased rating claims and must be considered by the Agency of Original Jurisdiction (AOJ) in conjunction with those claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for a bilateral eye disorder, entitlement to an increased rating for arthritis of the 1st metatarsophalangeal joint, bilaterally, entitlement to a separate rating for hyposmia, and entitlement to a TDIU are addressed in the REMAND portion of the decision below.  

In September 2015, the Veteran's representative raised contentions to the effect that increased ratings were warranted for the Veteran's service-connected peripheral neuropathy of the upper and lower extremities.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  They are referred to the AOJ, however, for appropriate action.


FINDINGS OF FACT

1.  The Veteran's bilateral wrist strain was first manifested after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  

2.  The cyst on the Veteran's right wrist was first manifested after service, and the preponderance of the evidence is against a finding that it is in any way related to service or to a disability for which service connection has already been established.  


CONCLUSION OF LAW

The Veteran's bilateral wrist strain and cyst on the right wrist are not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.6(a), 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of her claim of entitlement to service connection for a bilateral wrist disability.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's statutory duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including treatment records from VA and non-VA health care providers.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the issue of entitlement to service connection for a bilateral wrist disorder.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The term "active military, naval, or air service" refers to: (1) active duty; (2) any period of active duty for trading during which the claimant was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the claimant was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6(a).  

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that she has a bilateral wrist disorder, primarily as a result of her duties in service.  She states that she was required to carry heavy pots and pans in service and to function as a driver which required a great deal of time gripping the steering wheel.  She notes that that has had chronic bilateral wrist pain since her separation from the service and that service connection is, therefore, warranted on a direct basis.  In the alternative, she contends that her wrist problems are due to her service-connected cervical spine disorder.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim.  Accordingly, the appeal will be denied.  

The Veteran is competent to state what she experienced during and since the conclusion of her service.  For example, she is competent to report that she has been having chronic wrist pain since her separation from the service.    See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 
However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Although the Veteran argues that she has a bilateral wrist disability due to her duties in service, the question of whether she has a chronic, identifiable wrist disorder related to that pain involves a medical issue.  Therefore, the question of etiology may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  Further, the probative medical evidence shows that the Veteran does not have a chronic, identifiable disorder in either wrist related to service.  Her lay assertions have  been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77  . 

The Veteran's service treatment records and reports of examinations in service are negative for any complaints or clinical findings of a disorder in either wrist.  The Board notes that below a signature line in a HEALTH RECORD - CHRONLOGICAL RECORD OF MEDICAL CARE, signed by a certified service department physician assistant on January 29, 2009 is a handwritten notation: 

"feet problems (arthritis) is also in forearms/wrists."

The notation is a clear alteration suggestive of tampering, in an otherwise regular service department medical record. It has no probative value. The Board is aware that these documents are now computer generated, typed and electronically filed - thus the fact that the signature of the physician's assistant indicates that the document entries were to end above the said signature. The remainder of the January 28, 2009 treatment record is typed and identical records received by the VA in January 2009 and January 2010 do not contain the handwritten notation.  Indeed, the "problem list" above the signature line details several symptoms, disorders, and abnormal laboratory findings, but any mention of wrist pain is absent. Moreover, in a May 28, 2009 report of medical history questionnaire, the Veteran herself indicated that she did not then have, nor ever had "joint pain" or "chronic pain."

Therefore, the Board finds that the notation does not provide credible evidence of a wrist disorder in service.  

A chronic, identifiable bilateral wrist disorder, diagnosed as bilateral wrist strain was first confirmed during the Veteran's February 2011 VA examination.  Early osteoarthritis was reported during VA treatment in November 2009.  X-rays of the hands showed rarification to the distal end of the radius and "fibular" suggestive of arthritis.  However, subsequent  X-rays of the hands, forearms, and wrists, such as those taken during VA examinations in April 2010 and February 2011 and during VA treatment in June 2011 were normal and failed to confirm the suggestion of arthritis.  

There is no competent evidence that the Veteran's bilateral wrist strain disorder is related to any incident in service.  Furthermore, there is no competent evidence that it is in anyway related to the Veteran's service-connected arthritis of the cervical spine.  On the basis of current medical knowledge, a VA examiner in February 2011 specifically opined that the Veteran's bilateral wrist strain was not related to or aggravated by the Veteran's cervical spine arthritis.  Absent competent evidence of a nexus to service or to a service-connected disability, the Veteran does not meet the criteria for service connection on a direct or secondary basis.  Accordingly, service connection for a bilateral wrist disorder is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral wrist disorder. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for a bilateral wrist disorder is denied.


REMAND

The issues of entitlement to service connection for a bilateral eye disorder; entitlement to initial compensable ratings for arthritis of the metatarsophalangeal joint, bilaterally; entitlement to a separate rating for hyposmia; and entitlement to a TDIU are remanded to the AOJ for the following actions:

1.  The AOJ must issue the Veteran a statement of the case with respect to her claims for entitlement to service connection for a bilateral eye disorder and entitlement to a rating for hyposmia separate and apart from the Veteran's service-connected diabetes mellitus.  

If, and only if, the Veteran completes her appeal by filing a timely substantive appeal on either or both of those issues should those issues be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 202 (2015). 

2.  The AOJ must notify the Veteran of the VA's duties to notify and assist her in the development of her claim of entitlement to a TDIU. 

3.  The AOJ must schedule the Veteran for a foot examination to determine the severity of her service-connected arthritis of the 1st metatarsophalangeal joint, bilaterally. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must report the manifestations associated with the Veteran's arthritis of the 1st metatarso-phalangeal joints.

The examiner must also report the following with respect to EACH of the Veteran's 1st metatarsophalangeal joints:

The degree of associated impairment, e.g., slight, moderate, moderately severe, or severe.   

Whether or not the Veteran has had surgery with resection of the metatarsal head;

Whether or not the impairment is equivalent to amputation of the great toe  

Whether or not there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

Whether or not there is weakened movement, excess fatigability, and/or incoordination; AND  

The effects on the Veteran's ordinary activity, including but not limited to, her job and her activities of daily living.  The examiner should refrain from opining as to whether or not Veteran is employable.  Instead, the examiner should focus and reflect on the functional impairments and how they impact her occupational activities.

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folders  

The Veteran is advised that it is her responsibility to report for all scheduled VA examinations and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

4.  When the actions in parts 1, 2, and 3 have been completed, the AOJ must undertake any other indicated development.  Then readjudicate the issue of entitlement to an increased rating for osteoarthritis of the 1st metatarsophalangeal joint, bilaterally.  

The AOJ must also adjudicate the issue of entitlement to a TDIU. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


